Exhibit 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Cardiome Pharma Corp. 6190 Agronomy Rd, 6th Floor Vancouver, BC V6T 1Z3 2. Date of Material Change August 3, 2009 3. News Release August 3, 2009 - Vancouver, Canada 4. Summary of Material Change Cardiome Pharma Corp. today announced that Doug Janzen, formerly President and Chief Business Officer, has been appointed to the role of President and Chief Executive Officer by the Board of Directors, effective immediately. Bob Rieder, formerly Chairman and Chief Executive Officer, has been appointed Executive Chairman of the Board. 5. Full Description of Material Change
